Case 1:18-cv-25178-DMM Document 16 Entered on FLSD Docket 09/17/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                        CASE NO. 18-25178-CIV-MIDDLEBROOKS/REID
                              (16-20474-CR-MIDDLEBROOKS)


  ANDY ARMAS,

         Movant,
  v.

  UNITED STATES OF AMERICA,

        Respondent.
  _________________________________________/

                 ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court on Magistrate Judge Lisette M. Reid’s Report and

  Recommendation (“Report”), issued on August 5, 2020. (DE 15). The Report recommends

  denying Movant Andy Armas’s pro se Motion to Vacate, pursuant to 28 U.S.C. §2255. (Id.).

  Movant has not filed objections to the Report and the date to do so has passed.

         After a careful review of Judge Reid’s Report and the record in this case, I agree with the

  Report’s recommendations. Further, I find that Movant has failed to make “a substantial showing

  of the denial of a constitutional right” sufficient to support the issuance of a Certificate of

  Appealability. See 28 U.S.C. § 2253.

         Accordingly, it is hereby ORDERED AND ADJUDGED that:

         (1) The Report (DE 15) is RATIFIED, ADOPTED, AND APPROVED in its entirety.

         (2) Movant Andy Armas’s pro se Motion to Vacate pursuant to 28 U.S.C. § 2255 (DE 1)

             is DENIED.

         (3) A Certificate of Appealability is DENIED.

         (4) The Clerk of Court is directed to CLOSE THIS CASE.
Case 1:18-cv-25178-DMM Document 16 Entered on FLSD Docket 09/17/2020 Page 2 of 2



         (5) All pending motions are DENIED AS MOOT.

         SIGNED in Chambers at West Palm Beach, Florida, this 16th day of September, 2020.




                                                         Donald M. Middlebrooks
                                                         United States District Judge



  Copies to: Magistrate Judge Lisette Reid;
             Counsel of Record;
             Andy Armas, Pro Se
             13619-104
             D. Ray James Correctional Institution
             Inmate Mail/Parcels
             Post Office Box 2000
             Folkston, GA 31537




                                                 2
